The Vice-Chancellor :
The scope and object of the bill appears to me to be proper and such as these complainants have a right to unite in exhibiting.
In equity and by the laws of the United States they are subrogated to all the rights of the United States as creditors for duties which the complainants became liable for as sureties or otherwise and which they have paid : The United States v. Clark, 1 Paine’s C. C. Rep. 629 ; Hunter v. The United States, 5 Peters, 173. This right does not depend upon the *486trusts of the assignment; and hence it is not necessary to bring before the court all the cestuis que trust or creditors provided for in it; but it is a right growing out of the acts of Congress in relation to preferences where their debtor, in a state of insolvency, makes an assignment of all his property and which may be directly adverse to trusts or preferences which the debtor himself may undertake to create; and it can only be necessary to bring before the court such parties as have a common interest in establishing these statutory preferences or so to frame the bill as to give all such an opportunity to come in. The bill in this cause professes to do this ; and I consider the objection taken for want of parties as failing.
Demurrer overruled, with costs and the defendant is to answer and pay the costs within twenty days.